 

Exhibit 10.4

 



Xifei 660# Boiler Denitration, Dust Removal and Desulfurization System

 

Equipment Installation Contract

 

 

Contract code: LS20140401 Sign location: Beijing Signed Time: April 1, 2014

 

Party:Longsheng Jingying Environmental Technology Ltd, Beijing

Contractor(association):Liaoning Nengfa Weiye Technology Ltd

Shenyang Unicom Water Supply Engineering Ltd

 

Beijing environmental protection technology co., LTD contract awarding its long
life elite 660 boiler denitration, dust removal and desulfurization system
installation project, liaoning can send great energy technology co., ltd. and
shenyang unicom water supply engineering co., LTD as a consortium contracting
its 660 boiler denitration, dust removal and desulfurization system installation

 

1, installation engineering projects

 

1.1 installation project name: its 660 boiler denitration, dust removal and
desulfurization system installation.

 

1.2 installation location: 660 # boiler room outside its company.

 

1.3 installation project content: the installation of the following equipment:

 

Dust removal system, 2 sets of

 

2 sets of desulfurization system

 

2 sets of denitration system

 



 

 

 

3 sets of on-line monitoring system

 

See attached equipment and instruments, and other technical agreement and
equipment list

 

2, installation project cost

 

2.1 installation project total price RMB 4,220,000.

 

3, payment of the price of the installation:

 

3.1 installation engineering: 20% of the total price, namely RMB 844,000 by the
party specified in the payment to the contractor after contract become effective
gathering unit namely Shenyang Unicom Water Supply Engineering Co., LTD.

 

3.2 installation engineering: 70% of the total price, namely RMB 2,954,000 by
the party in all equipment installation, commissioning and final acceptance of
the completion of the contractor in Shenyang Unicom Water Supply Engineering
Co., LTD., issue a full installation invoices payment to the contractor
designated collection unit Shenyang Unicom Water Supply Engineering Co., LTD

 

3.3 installation works 10% of the total price, that is RMB 422,000 as quality
retention money, one year after the warranty expires collection units designated
by the payment to the contractor of the Shenyang Unicom Water Supply Engineering
Co., LTD

 

4, installation project deadline

 

4.1 all project started since the contract is signed, 1 May 2014 rijin upon site
construction, completed on September 30, 2014.

 

4.2 the party awarding contract and the contractor shall be signed on May 1
about the progress of the supplementary provisions.

 

5, the supply of engineering materials

 

All engineering required materials provided by the contractor.

 



 

 

 

6, technical standards and quality requirements

 

6.1 host, accessories, accessories and fittings for technical standard and
equipment list as shown in the technical agreement.

 

6.2 contractor responsible for the engineering quality condition and deadline:

 

6.2.1 unless the party in violation of the normal operating procedures to use
equipment or force majeure events lead to the damage of equipment, the
contractor must be in engineering warranty (national mandatory provisions of
laws, regulations and rules shall prevail) within the overall responsibility for
quality of the project;

 

6.2.2 of the quality of the engineering conditions and period: the warranty
period the contractor is responsible for the quality of the project, the
problems in maintenance free of charge, regardless of whether the equipment
handover acceptance formalities.

 

6.2.3 warranty period: refers to the contractor to ensure the project won't
appear the quality defects or imperfections and to assume full responsibility
for the quality problems occurred during. This contract warranty period from the
user end acceptance of two years from the date of the acceptance formalities.

 

6.3 project quality requirement accord with national standard.

 

7 cost burden

 

Freight, property insurance, handling charge in the process of construction,
such as utilities shall be borne by the contractor.

 

8 and the obligations and responsibilities of the party

 

8.1 according to the contract and pay in full payment on time for the payment.

 



 

 

 

8.2 coordinate installation construction unit and the communication work for
civil engineering construction unit.

 

8.3 the project before delivery, according to owner's approval of the
construction drawings and equipment specifications, technical appendix of this
contract, the construction and quality acceptance specification issued by the
state inspection acceptance standards in a timely manner.

 

9. The contractor obligations and responsibilities

 

9.1 in the contractor consortium in Liaoning Nengfa Weiya Energy Technology Ltd.
as its 660 boiler denitration, dust removal and desulfurization system
installation project of the whole equipment supplier, take the full
responsibility about the quality of the whole equipment and installation;
Shenyang Unicom Water Supply Engineering Co., LTD is responsible for the
installation of the equipment and Liaoning Nengfa Weiya Energy Technology Ltd.
is responsible for coordinating to solve all of the installation problems.

 

9.2 in accordance with the contractor and the agreed delivery schedule of the
equipment on time.

 

9.3 the contractor shall be in strict accordance with the construction
acceptance specifications and quality inspection standards issued by the state,
and the owner to confirm the construction drawings and technical accessories
design requirements in the organization construction, to ensure the quality all
meet the technical agreement requirements, within the warranty period free
repair and maintenance.

 

9.4 the contractor shall be in strict accordance with the construction drawings
and technical annex construction owners confirm, and shall not be arbitrarily
changed the design. If contractor found construction drawings, technical
attachment there is an error or serious unreasonable place, must be a written
notice to the party, by the party and the landlord within 7 days to modify or
change design plan before construction are put forward. If the contractor do STH
without authorization changes construction content, the resulting losses shall
be borne by the contractor.

 

9.5 in the process of construction of the party construction contents of found
not in conformity with the technical agreement, the party shall have the right
to make changes, the contractor shall immediately correct, the expenses shall be
borne by the contractor.

 



 

 

 

9.6 the contractor is responsible for the relevant departments in the middle of
the work of examination and acceptance of, and is responsible for the
construction of dismantling temporary water and electricity, the installation of
pipelines, etc, and trash pickup.

 

9.7 the contractor is responsible for construction site civilization
construction.If contractor in construction process of damage or the owners of
the building, floor, equipment, landscaping and other facilities, the contractor
shall be responsible for the compensation, the compensation amount deducted from
the proceeds at the time of the party awarding contract pay the contractor in
the project payment.

 

9.8 during the project construction to any form of equipment accident or
construction personnel life or personal injury accident shall be borne by the
contractor is responsible for the overall process, and all the liability to pay
compensation;The party awarding contract jointly and severally liable, the
contractor dealing with the responsibility of the party to give a full
compensation.

 

9.9 during the period of construction contractor workers accommodation by the
contractor.

 

9.10 the contractor shall submit the relevant owners require completion data and
all qualification certificates, satisfying the requirements of turnkey project.

 

9.11 the contractor to provide products and services should be in conformity
with the relevant environmental protection laws and regulations of the state,
not cause environmental pollution;At the same time, the product also should
comply with the owner of occupational safety and health management system
standard requirements, not harm the health product contact. If fails to meet the
above provisions, the party shall have the right to fine seller or cancel this
contract, the contractor to take full responsibility and compensate the loss
caused by the party so.

 

10, project acceptance

 

According to the requirements of the technical agreement.

 



 

 

 

11, objection and deal with the objection

 

11.1 in the final acceptance of the party found that the quality of the project
is not in conformity with the contract requirements, should submit the written
objection to the contractor within the warranty period;Objection problem during
processing, the party shall have the right to refuse payment of the contract
price;

 

11.2 written objection during the period of not according to stipulations of the
party awarding the contract, as the delivery of the project conforms to the
contract;

 

11.3 the contractor shall be made within 10 days after receiving written
objection of the reply and handle organization, otherwise, as the default
objections and deal with the opinions of the party.

 

12, liability for breach of contract

 

12.1 the contractor's liability for breach of contract

 

12.1.1 party b exceeds the February delivery time stipulated in the contract
cannot be delivered in accordance with the requirements of the contract
products, party b can't attain the goal of the contract. Party a has the right
to terminate the contract, party b shall immediately return the payment made by
party a and party b pay liquidated damages the equipment total price 5%.

 

12.1.2 contractor the delivered engineering quality is not in conformity with
the contract or can't use of the party awarding the contract, the contractor
shall be responsible for the repair, and assume for repair, exchange or return
and pay the actual cost. Contractor beyond January delivery time stipulated in
the contract cannot repair or exchange to achieve the requirements of the
contract, the contractor can't attain the goal of contract;

 

12.1.3 contractor completed, overdue shall be counted according to the total
contract price as the basis, to pay the overdue delivery of two point percent
daily penalty due to breach of contract of the party, and assume the party other
losses incurred from;

 



 

 

 

12.1.4 contractors construction materials do not conform to the contract, the
party shall have the right to refuse;

 

12.2 liability for breach of contract of the party

 

12.2.1 halfway to terminate the contract without authorization, shall pay to
contractor a total of 5% of the total contract amount of liquidated damages;

 

12.2.2 late payment, shall be counted according to the overdue payment amount,
to the contractor to pay the overdue delivery of two point percent daily penalty
due to breach of contract, and bear other losses suffered by the contractor
accordingly.

 

12.2.3 in violation of the contract, refuse acceptance, should bear the actual
loss caused to the contractor.

 

13, intellectual property and confidentiality

 

13.1. The contractor of the obligation to keep confidential any technical of the
party awarding the contract, shall not, without the associated with technology
"confidential information" disclosed to a third party;Entrusts the contractor of
the production of the product and its components, sample or related data,
whether or not complete, the copyright and other intellectual property rights
belong to all of the party.Contractor to ensure the contractor and its employees
(including now on-the-job or departure) confidentiality obligation of this
contract items, not by the written consent of the party awarding the contract,
the leak in the third person, with any purpose and reason also shall not exceed
the use of the purpose of this contract.

 

13.2. This agreement "confidential information" means any provided by or belong
to any personnel of the party group of the party (whether before or after this
contract signing date, whether in writing, email, computer discs, or any other
media) are associated with the matters entrusted to the contractor or related
information, including but not limited to any of the product information, design
drawings, operation records, process technology, product planning, or market
opportunities and business affairs, etc.;

 

13.3, the contractor in violation of these regulations, shall compensate the
cost so of the party awarding the contract, the contractor's employees in
violation of these regulations, shall be regarded as the contractor companies
default, the contractor shall bear the liability for breach of contract.

 



 

 

 

14 and force majeure

 

The party awarding contract and the contractor of any party due to force majeure
cause fails to fulfill or not completely to perform the contract, shall be
promptly notified to the other party not completely to perform the contract or
can not reason, and provided within 30 days of that request each other to allow
delay, part to perform or not perform, and according to some or all of the
exempted from be liable for breach of contract.

 

15, dispute resolution,

 

Disputes arising during the performance of this contract, the first by the party
awarding contract and the contractor a negotiated solution;If consultation
fails, any party can, in accordance with the people's court of the place where
the contract is signed.

 

16, other

 

16.1 according to this contract party shall pay the other party's breach of
contract damages and compensatory damages, storage, maintenance, and other
economic losses, shall, within 10 days after parties request the other party to
pay;

 

16.2 this contract since the three party representative shall become effective
upon the signature and stamp the special seal for contract.After the party
awarding contract and the contractor shall perform the contract obligation,
contract termination.The period of validity of the contract, the party awarding
contract and the contractor shall not be arbitrarily changed or terminate the
contract;

 

16.3 matters not supplement agreement negotiated by the party awarding contract
and the contractor shall be separately.

 



 

 

 

16.4 this contract attachments have the same legal effect with this contract,
this contract accessory include:

 

16.4.1 its 660 boiler dust removal and desulfurization engineering technical
agreement

 

16.4.2 its 660 boiler denitration project technical agreement

 

16.4.3 its 660 boiler dust removal and desulfurization engineering equipment
list

 

16.4.4 its 660 boiler denitration engineering equipment list

 

16.5 work content including but not limited to equipment list, all the technical
agreement shall prevail.

 

16.6 the original contract and pure copies, three copies of the party awarding
the contract, the contractor boss.

 

Beijing Longsheng Jingying Environmental Protect Ltd.

Company address: Beijing Haidian District ,Zhongguancun East Road ,no.1 and no.3
floor, room 406

The legal representative or the entrusted agent:

 

 

 

Zip code: 100084

Telephone: 010-67474613

The true: 010-67474613

Bank: bank of agribusiness, chaoyang branch,

Beijing is too small local branch

Bank account number: 0112030103020039176

Liaoning Nengfa Weiye Energy Technology Ltd

Company address: Liaoning Tieling City Yingzhou Industrial Park , Liaohai Road
39

 

 

The legal representative or the entrusted agent:

 

 

 

 

Zip code: 110031 Telephone: 024-25857979 Fax: 024-25857979 Bank: Shanghai pudong
development bank shenyang branch Bank account number: 71010154500006298

  Shenyang unicom water supply engineering co., LTD Units designated collection
(contractor) Company address: shen, 21 XinYang road in the north new district in
shenyang The legal representative or the entrusted agent:       Zip code :
110000 Telephone: 024-28117171 The true: 024-28117558-8017 Bank: Shanghai pudong
development bank shenyang branch Bank account number: 71010154740009563

 



 

 

 

